—Judgment, Supreme Court, Bronx County (John Collins, J.), rendered November 18, 1992, convicting defen*346dant, after a jury trial, of robbery in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 15 years to life, unanimously affirmed.
Viewed in a light most favorable to the People, the evidence that defendant, along with the codefendant, followed the victim, claimed that codefendant had a gun, in which claim codefendant acquiesced by indicating that he had a gun, and took the victim’s money, was sufficient to establish defendant’s culpability of forcible robbery. The inconsistencies in the victim’s testimony at trial cited by defendant are slight and immaterial. Finally, we perceive no abuse in sentencing discretion. Concur—Ellerin, J. P., Wallach, Kupferman, Asch and Mazzarelli, JJ.